


110 HR 1762 IH: To facilitate and expedite direct refunds to coal

U.S. House of Representatives
2007-03-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1762
		IN THE HOUSE OF REPRESENTATIVES
		
			March 29, 2007
			Mr. Davis of Alabama
			 (for himself, Mr. Davis of Kentucky,
			 Mr. Lewis of Kentucky,
			 Mr. Rogers of Kentucky, and
			 Mr. English of Pennsylvania)
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To facilitate and expedite direct refunds to coal
		  producers and exporters of the excise tax unconstitutionally imposed on coal
		  exported from the United States.
	
	
		1.Special rules for refund of
			 the coal excise tax to certain coal producers and exporters
			(a)In
			 GeneralNotwithstanding sections 6416(a)(1) and (c) and 6511 of
			 the Internal Revenue Code of 1986, if—
				(1)a
			 coal producer establishes that such coal producer, or a party related to such
			 coal producer, exported coal produced by such coal producer to a foreign
			 country or shipped coal produced by such coal producer to a possession of the
			 United States, the export or shipment of which was other than through an
			 exporter as defined in this Act, or an exporter establishes that
			 such exporter exported coal to a foreign country or shipped coal to a
			 possession of the United States, or caused such coal to be so exported or
			 shipped,
				(2)such coal producer
			 or exporter filed a return on or after October 1, 1990, and on or before the
			 date of enactment of this Act, and
				(3)such coal producer
			 or exporter files a claim for refund not later than the close of the 30-day
			 period beginning on the date of the enactment of this Act,
				then the
			 Secretary of the Treasury shall pay to such coal producer an amount equal to
			 the tax paid under section 4121 of such Code on such coal exported by the coal
			 producer or a party related to such coal producer, or to such exporter an
			 amount equal to $0.825 per ton of such coal exported by the exporter or such
			 coal that the exporter caused to be exported. This section applies only to
			 claims on coal exported on or after October 1, 1990, through the date of the
			 enactment of this Act.(b)LimitationsSubsection
			 (a) shall not apply with respect to exported coal if a credit or refund of tax
			 imposed by section 4121 of such Code on such coal has been allowed or made to,
			 or if a settlement with the Federal Government has been made with and accepted
			 by, the coal producer, a party related to such coal producer or the exporter,
			 of such coal, as of the date that the claim is filed under this section with
			 respect to such exported coal. For purposes of this subsection, a
			 settlement with the Federal Government shall not include any
			 settlement or stipulation entered into as of the date of enactment of this Act,
			 the terms of which contemplate a judgment concerning which any party has
			 reserved the right to file an appeal, or has filed an appeal.
			(c)Subsequent
			 Refund ProhibitedNo refund shall be made under this section to
			 the extent that a credit or refund of such tax on such exported coal has been
			 paid to any person.
			(d)Coal
			 Producer DefinedFor purposes of this section coal
			 producer shall mean the person in whom is vested ownership of the coal
			 immediately after the coal is severed from the ground, without regard to the
			 existence of any contractual arrangement for the sale or other disposition of
			 the coal or the payment of any royalties between the producer and third
			 parties. The term includes any person who extracts coal from coal waste refuse
			 piles or from the silt waste product which results from the wet washing (or
			 similar processing) of coal.
			(e)Exporter
			 DefinedFor purposes of this section exporter
			 shall mean a person, other than a coal producer as defined in
			 this Act, who does not have a contract, fee arrangement or any other agreement
			 with a producer or seller of such coal to sell or export such coal to a third
			 party on behalf of the producer or seller of such coal and—
				(1)is indicated in
			 the shipper’s export declaration or other documentation as the exporter of
			 record, or
				(2)actually exported
			 such coal to a foreign country or shipped such coal to a possession of the
			 United States, or caused such coal to be so exported or shipped.
				(f)Related Party
			 DefinedFor purposes of this section, a party related to
			 such coal producer shall mean a person who—
				(1)is related to such
			 coal producer through any degree of common management, stock ownership, or
			 voting control;
				(2)is
			 related (within the meaning of section 144(a)(3) of such Code) to such coal
			 producer; or
				(3)has a contract, fee
			 arrangement, or any other agreement with such coal producer to sell such coal
			 to a third party on behalf of such coal producer.
				(g)Timing of
			 RefundWith respect to any claim for refund filed pursuant to
			 this section, the Secretary of the Treasury shall determine whether the
			 requirements of this section are met not later than 180 days after such claim
			 is filed. If the Secretary determines that the requirements of this section are
			 met, the claim for refund shall be paid not later than 180 days after the
			 Secretary makes such determination.
			(h)InterestAny
			 refund paid pursuant to this section shall be paid by the Secretary of the
			 Treasury with interest from the date of overpayment determined by using the
			 overpayment rate and method under section 6621 of such Code.
			(i)Standing Not
			 Conferred
				(1)With respect to
			 exporters, this section shall not confer standing upon an exporter to commence,
			 or intervene in, any judicial or administrative proceeding concerning a claim
			 for refund by a coal producer of any Federal or State tax, fee, or royalty paid
			 by the coal producer.
				(2)With respect to
			 coal producers, this section shall not confer standing upon a coal producer to
			 commence, or intervene in, any judicial or administrative proceeding concerning
			 a claim for refund by an exporter of any Federal or State tax, fee, or royalty
			 paid by the producer and alleged to have been passed on to an exporter.
				
